MEMORANDUM OPINION BY ORDER
PER CURIAM:
Pursuant to 34 O.S.Supp.1975 § 9 which provides for procedures concerning ballot titles for proposed initiative and referendum petitions and 34 O.S.Supp.1975 § 10 concerning appeals from ballot titles drafted and submitted by Attorney General of State of Oklahoma; we are of the opinion that the ballot title as prepared, drafted and substituted by the Attorney General of the State of Oklahoma is accepted and approved by this Court.
We are further of the opinion that the ninety (90) day period within which time electors must sign petition in support of initiative or referendum petitions shall begin to run when ballot title approved and accepted by this Court, as described aforesaid, is filed with the Secretary of State, 34 O.S.Supp.1973 § 8 and 34 O.S.1971 § 2 et seq.
IT IS SO ORDERED.
WILLIAMS, HODGES, BARNES, SIMMS, DOOLIN and HARGRAVE, JJ., concur.
LAVENDER, C. J., IRWIN, V. C. J., and OPALA, J., dissent.